I dissent. I agree with the principles of law stated in the majority opinion but I do not agree that the proofs presented by the plaintiff and the justifiable inferences to be drawn therefrom do not establish a case in its behalf.
This case is here for a trial anew upon the whole record. We are sitting as judges of the facts as well as judges of the law. And in judging the facts, I do not take it that it is our function to strip them of their natural import and to demand that the normal and reasonable implications thereof be established by independent proofs of mathematical exactitude. In fact I know of no reason why we as judges may not weigh facts in the scales of our own experience or why the permissible measure of persuasion available to juries is not also available to judges.
As stated in the majority opinion, it was plaintiff's burden to establish both the fact of misrepresentation and that the misrepresentation increased the risk of loss upon the reinstated policy. The fact of misrepresentation is conceded although it is contended, and the trial court found, that the misrepresentation was that of the insurer's agent and not that of the insured. With this finding I disagree. Answers to two questions were required in the application for reinstatement. The insurer's agent testified that he entered upon the blank form the answers to both questions. He also testified that before entering the answers, he asked the insured question number one. He was then asked if he asked the insured that one question and he answered, "yes." As to whether he asked the second question or not the record is silent. Assuming that it is established by this record that the insurer's agent did not ask the insured the second question, does that fact by itself overcome *Page 408 
the presumption that the signer of a written instrument is aware of its contents and that the insured knew when he signed the application what answers had been set down therein? I think not. If there were evidence that the insured was illiterate, that he was hurried or for some other reason had no opportunity to know the contents of the application, a different situation would be presented. In my judgment he knew what he signed and the misrepresentation, if any, was his, even though he may have been abetted by the insurer's agent.
The representation, made in answer to the second question upon the application, was that the insured had not within the past two years had any illnesses, diseases or bodily injuries or had not consulted or been treated by any physician or physicians. The application was signed on November 30th, 1935. In May and August, 1935, the insured had consulted, in their professional capacity physicians of the Mayo Clinic at Rochester, Minnesota. There is no question as to the falsity of the representation. Did this misrepresentation increase the risk of loss upon the reinstated policy? I restate the question. Did the misrepresentation result in concealing from the insurer some bodily ailment or disease from which the insured suffered and which made the insured a poorer insurance risk than the information disclosed to the insurer indicated? The record discloses that in May 1935, the insured was suffering from dizziness, and fainting spells and from an affection of one eye. He considered his condition sufficiently serious to justify a round trip of some 1,500 miles to consult with the physicians at the Mayo Clinic with respect to his physical condition. He arrived in Rochester in the latter part of May. He registered at the clinic on May 31st and was discharged on June 4th. Again in August he visited the Mayo Clinic and upon this occasion spent four days in St. Mary's Hospital. Dr. Shelden of the Clinic testified that the symptoms exhibited by the insured in May were the same as those exhibited in August, and that the same diagnosis was made on both occasions. He declined to answer questions as to the diagnosis that was made or as to the nature of the symptoms upon the ground that the information was privileged under the Minnesota Statutes. We know from other sources what the symptoms were. We know that in May and the early part of June they were dizziness, fainting spells and an affection of one *Page 409 
eye. We know that those same symptoms contined through August or recurred in August. In his testimony Dr. Shelden used the word continuation. To my mind the proven facts demonstrate that the insured was suffering from some ailment which was both serious and chronic in its nature. This is the reasonable inference from the facts in the light of probabilities. And when fortified by the failure of the defendant to disclose the nature of the insured's ailment, the inference is inescapable.
I think that the judgment of the district court should be reversed and judgment ordered for the plaintiff.